Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see 4th ¶ of page 8, filed 11/20/2020, with respect to Objection of Claims 2, 9 and 16 for informalities have been fully considered and are persuasive.  The Objection of Claims 2, 9 and 16 has been withdrawn. 
Applicant's arguments with respect to 35 U.S.C 103 rejection of independent Claims 1, 8 and 15 have been fully considered but they are not persuasive. In response to applicant’s arguments/remarks, see last ¶ of page 9, generally stating that Privat reference does not disclose “establishing a second collaborative session on the second virtual desktop” as the remote desktop computer in Privat is not a virtual desktop, the examiner respectfully disagree. In the remarks/arguments, the applicant stated regarding virtual desktop as follows: “A virtual desktop is a computing environment executing in a host server with which a user can interact using a client device over a client-agent connection via a remoting protocol. Privat discloses computing environments, e.g. computing environment of Fig. 1 and Fig. 2, in which a user of web conference host 12/32 [i.e. a client device] may interact with various software applications residing on remote desktop computer 16/40 by establishing remote desktop connection [i.e. a client-agent connection via a remoting protocol] between the web conference host 12/32 and the remote desktop computer 16/40; Note that the web conference host 12/32 may access 
Furthermore, step 2 of Fig. 1 in Privat explicitly describe as follows: “Web conference host establishes a virtual desktop connection with target computing device (e.g. between mobile computing device 10 and computer 16), on which the software application of interest is residing and executing”. In other words, virtual desktop connection is established with the remote desktop computer 16 so that it may be used as a virtual desktop [i.e. therefor remote desktop computer 16 is a virtual desktop] (Fig. 1 and ¶ 0005).
In response to applicant’s argument/remark stating that Privat does not teach that a collaborative session is switched from a first to a second virtual desktop, the examiner would like to note that the limitations of independent Claims 1, 8 and 15 only describe “a request to switch the collaborative session to a second virtual desktop” [i.e. they do not describe a collaborative session is switched from a first to a second virtual desktop]. In addition, Privat further discloses as follows: during the web conferencing session [i.e. mobile computing device 32 is in connection with a first remote/virtual desktop connection], the web conference host may manipulate a control interface of the web conferencing application on the mobile computing device 32, thereby enabling the web conference host to select [i.e. there may be two or more remote/virtual desktop computer] 
In response to applicant’s argument/remark, see last ¶ of page 10, generally stating that “Privat does not teach the web conference participants connecting to an agent in the remote desktop computer; instead the web conference service connects to the remote desktop computer and transmits the user interface that it receives from the remote desktop computer to the participants”, the examiner respectfully disagree.
The limitations describe: “connecting the particular client to an agent of the second virtual desktop; and connecting remaining clients...to the agent of the second virtual desktop,” [i.e. the limitations only describe that the clients are connected to the agent of the second virtual desktop; they do not describe how or which device carries out the connecting step]. In Privat, web conference participants 42, 44 & 46 [i.e. remaining clients of the at least two clients other than the particular client] are connected, e.g. via the remote desktop connection module 66 of the web conference engine 58, to the information representing the desktop user interface generated from agent software [i.e. the agent] running on the remote desktop computer 40 [i.e. the second virtual desktop]; In other words, the web conference participants 42, 44 & 46 are connected to the agent software [i.e. the agent] running on the remote desktop computer 40 [i.e. the second virtual desktop] via the web conference service 36. Note that without that connection, the web conference participants 42, 44 & 46 [i.e. clients] may not receive the user interface of the remote desktop computer 40 [i.e. the second virtual desktop] (¶ 0034).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 9, 11, 14, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US PAT 10705690), hereinafter "Mehta", in views of Privat (US PG PUB 20160127432), hereinafter "Privat".
Regarding Claim 1, Mehta discloses:
A method, comprising: 
establishing a first collaborative session on a first virtual desktop executing on a server (a screen sharing session [i.e. a first collaborative session] may be established on virtual desktop 316 [i.e. a first virtual desktop] running on virtual desktop service 314 [i.e. a server]) (Abstract, Fig. 3, Column 7 Line # 34 – 67 and Column 8 Line # 1 - 3), 
wherein at least two clients are connected via a connection server to the first virtual desktop (i.e. Master Client 302 and Slave Client 303 [i.e. at least two clients] are connected to the virtual desktop 316 [i.e. the first virtual desktop] via a proxy server 304 [i.e. a connection server]) (Fig. 3 and Column 7 Line # 37 - 56), and 
wherein the graphical user interface (GUI) of the first virtual desktop is streamed to each client (i.e. virtual screen [i.e. the graphical user interface GUI] of the virtual desktop is streamed to Master Client 302 and Slave Client 303 [i.e. each client]) (Abstract, Fig. 3 and Column 7 Line # 46 – 61).

receiving a request at the connection server to switch the collaborative session to a second virtual desktop, the second virtual desktop belonging to a user of a particular client of the at least two clients; 
in response to the request, establishing a second collaborative session on the second virtual desktop and switching the at least two clients to the second collaborative session by: connecting the particular client to an agent of the second virtual desktop; and connecting remaining clients of the at least two clients other than the particular client to the agent of the second virtual desktop, wherein the GUI of the second virtual desktop is streamed to each client.
On the other hand, in the same file of endeavor, Privat teaches:
receiving a request at the connection server to switch the collaborative session to a second virtual desktop (i.e. web conferencing service 36 [i.e. the connection server] may receive a  command [i.e. a request] directing a screen sharing session [i.e. the collaborative session] associated with an ongoing web conferencing session to be moved [i.e. to switch] to a remote desktop computer 40 [i.e. a second virtual desktop]) (Abstract, Fig. 2, ¶ 0023, ¶ 0026 and ¶ 0028 - 0029), 
the second virtual desktop belonging to a user of a particular client of the at least two clients (i.e. the remote desktop computer 40 [i.e. a second virtual desktop] belongs to web conference host [i.e. a user] associated with mobile computing device 32 [i.e. a particular client] of a plurality of clients 42, 44 & 46) (Fig. 2 and ¶ 0022 - 0023); 
in response to the request, establishing a second collaborative session on the second virtual desktop (i.e. in response to the command [i.e. request], a new screen 
switching the at least two clients to the second collaborative session by: connecting the particular client to an agent of the second virtual desktop (i.e. web conference participants 42, 44 & 46 [i.e. the at least two clients], which initially receive the screen sharing session associated with the mobile computing device 32, will start receiving the new screen sharing session [i.e. switching to the second collaborative session] associated with the remote desktop computer 40 [i.e. the second virtual desktop]; the new screen sharing session [i.e. the second collaborative session] is started by connecting the mobile computing device 32 [i.e. the particular client], e.g. via the remote desktop connection module 66 of the web conference engine 58, to the information representing the desktop user interface generated from agent software [i.e. an agent] running on the remote desktop computer 40 [i.e. the second virtual desktop]) (66 – Fig. 3B, ¶ 0026, ¶ 0028 – 0029 and ¶ 0034)
connecting remaining clients of the at least two clients other than the particular client to the agent of the second virtual desktop (i.e. web conference participants 42, 44 & 46 [i.e. remaining clients of the at least two clients other than the particular client] are also connected, e.g. via the remote desktop connection module 66 of the web conference engine 58, to the information representing the desktop user interface generated from agent software [i.e. the agent] running on the remote desktop computer 40 [i.e. the second virtual desktop] to the ) (¶ 0034), 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Mehta to include the features for receiving a request at the connection server to switch the collaborative session to a second virtual desktop, the second virtual desktop belonging to a user of a particular client of the at least two clients; in response to the request, establishing a second collaborative session on the second virtual desktop and switching the at least two clients to the second collaborative session by: connecting the particular client to an agent of the second virtual desktop; and connecting remaining clients of the at least two clients other than the particular client to the agent of the second virtual desktop, wherein the GUI of the second virtual desktop is streamed to each client as taught by Privat so that a host of the collaborative session may demonstrate the look, feel and functionality of a software application executing on a particular computing environment in the collaborative session even when the host is away from that particular computing environment and/or the computing environment being used by the host does not support the software application (¶ 0004 and ¶ 0034).




receiving a request at an agent of the first virtual desktop from the particular client to switch the collaborative session to the second virtual desktop (i.e. remote desktop interface module 52 [i.e. the agent of the first virtual desktop] may receive user input/command [i.e. a request], from user interface of the mobile computing device 32 [i.e. the particular client], directing the ongoing screen sharing of the web conference to switch to the screen of the remote desktop 40 [i.e. the second virtual desktop]) (Fig. 3A, ¶ 0026 and ¶ 0031); and 
conveying, by the agent of the first virtual desktop to the connection server, the request to switch the collaborative session to the second virtual desktop (i.e. the remote desktop interface module 52 [i.e. the agent of the first virtual desktop] may convey, to the web conferencing service 36 [i.e. the connection server], the user’s command for directing the screen sharing session to switch to the screen of the remote desktop 40 [i.e. the second virtual desktop] ) (Fig. 3A, ¶ 0026 and ¶ 0031).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 4, Mehta and Privat disclose:
mouse and keyboard inputs into the first virtual desktop are permitted from a controlling client of the at least two clients and not from other clients (Mehta – i.e. only the master client 302 [i.e. a controlling client of the at least two clients] is permitted to manipulate [i.e. via mouse and keyboard inputs] the virtual desktop 316 [i.e. the first virtual 
a request to switch the first virtual desktops to another desktop is only permitted from a controlling client (Privat - i.e. web conference host associated with the mobile computing device 32 [i.e. controlling client] needs to be authorized [i.e. only permitted] at the web conferencing service 36 in order to issue the command for switching the screen sharing session associated with the web conferencing session to the screen of the remote desktop 40 [i.e. another desktop]) (Privat - ¶ 0026 - 0027).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.



Regarding Claim 7, Mehta and Privat disclose:
wherein user authentication is required to connect each of the at least two clients to the first virtual desktop (Mehta - i.e. client devices are required to be authorized [i.e. user authentication is required] in order to establish communication with the virtual desktop 316 [i.e. the first virtual desktop]) (Mehta - Column 7 Line # 15 - 25), and 
user authentication is not required to connect each of the at least two clients to the second virtual desktop (Privat - i.e. during the web conferencing session, the web conference participants, 42, 44 and 46 [i.e. each of the at least two clients] may not be required to provide the authorization/authentication in order to communicate with the remote desktop 40 [i.e. the second virtual desktop]) (Privat - ¶ 0027 - 0028).



Regarding Claim 8, Mehta discloses:
A computing device (i.e. application server) (Fig. 7, Column 12 Line # 56 – 67 and Column 13 Line # 1 - 34), comprising: 
at least one processor (i.e. CPU) (Column 15 Line # 33 - 45); and 
memory including instructions that, when executed by the at least one processor (RAM, ROM etc. ) (Column 15 Line # 33 - 45), cause the computing device to perform the steps of: 
establishing a first collaborative session on a first virtual desktop executing on a server (a screen sharing session [i.e. a first collaborative session] may be established on virtual desktop 316 [i.e. a first virtual desktop] running on virtual desktop service 314 [i.e. a server]) (Abstract, Fig. 3, Column 7 Line # 34 – 67 and Column 8 Line # 1 - 3), 
wherein at least two clients are connected via a connection server to the first virtual desktop (i.e. Master Client 302 and Slave Client 303 [i.e. at least two clients] are connected to the virtual desktop 316 [i.e. the first virtual desktop] via a proxy server 304 [i.e. a connection server]) (Fig. 3 and Column 7 Line # 37 - 56), and 
wherein the graphical user interface (GUI) of the first virtual desktop is streamed to each client (i.e. virtual screen [i.e. the graphical user interface GUI] of the virtual desktop is streamed to Master Client 302 and Slave Client 303 [i.e. each client]) (Abstract, Fig. 3 and Column 7 Line # 46 – 61).

receiving a request at the connection server to switch the collaborative session to a second virtual desktop, the second virtual desktop belonging to a user of a particular client of the at least two clients; 
in response to the request, establishing a second collaborative session on the second virtual desktop and switching the at least two clients to the second collaborative session by: connecting the particular client to an agent of the second virtual desktop; and connecting remaining clients of the at least two clients other than the particular client to the agent of the second virtual desktop, wherein the GUI of the second virtual desktop is streamed to each client.
On the other hand, in the same file of endeavor, Privat teaches:
receiving a request at the connection server to switch the collaborative session to a second virtual desktop (i.e. web conferencing service 36 [i.e. the connection server] may receive a  command [i.e. a request] directing a screen sharing session [i.e. the collaborative session] associated with an ongoing web conferencing session to be moved [i.e. to switch] to a remote desktop computer 40 [i.e. a second virtual desktop]) (Abstract, Fig. 2, ¶ 0023, ¶ 0026 and ¶ 0028 - 0029), 
the second virtual desktop belonging to a user of a particular client of the at least two clients (i.e. the remote desktop computer 40 [i.e. a second virtual desktop] belongs to web conference host [i.e. a user] associated with mobile computing device 32 [i.e. a particular client] of a plurality of clients 42, 44 & 46) (Fig. 2 and ¶ 0022 - 0023); 
in response to the request, establishing a second collaborative session on the second virtual desktop (i.e. in response to the command [i.e. request], a new screen 
switching the at least two clients to the second collaborative session by: connecting the particular client to an agent of the second virtual desktop (i.e. web conference participants 42, 44 & 46 [i.e. the at least two clients], which initially receive the screen sharing session associated with the mobile computing device 32, will start receiving the new screen sharing session [i.e. switching to the second collaborative session] associated with the remote desktop computer 40 [i.e. the second virtual desktop]; the new screen sharing session [i.e. the second collaborative session] is started by connecting the mobile computing device 32 [i.e. the particular client], e.g. via the remote desktop connection module 66 of the web conference engine 58, to the information representing the desktop user interface generated from agent software [i.e. an agent] running on the remote desktop computer 40 [i.e. the second virtual desktop]) (66 – Fig. 3B, ¶ 0026, ¶ 0028 – 0029 and ¶ 0034)
connecting remaining clients of the at least two clients other than the particular client to the agent of the second virtual desktop (i.e. web conference participants 42, 44 & 46 [i.e. remaining clients of the at least two clients other than the particular client] are also connected, e.g. via the remote desktop connection module 66 of the web conference engine 58, to the information representing the desktop user interface generated from agent software [i.e. the agent] running on the remote desktop computer 40 [i.e. the second virtual desktop] to the ) (¶ 0034), 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computing device of Mehta to include the features for receiving a request at the connection server to switch the collaborative session to a second virtual desktop, the second virtual desktop belonging to a user of a particular client of the at least two clients; in response to the request, establishing a second collaborative session on the second virtual desktop and switching the at least two clients to the second collaborative session by: connecting the particular client to an agent of the second virtual desktop; and connecting remaining clients of the at least two clients other than the particular client to the agent of the second virtual desktop, wherein the GUI of the second virtual desktop is streamed to each client as taught by Privat so that a host of the collaborative session may demonstrate the look, feel and functionality of a software application executing on a particular computing environment in the collaborative session even when the host is away from that particular computing environment and/or the computing environment being used by the host does not support the software application (¶ 0004 and ¶ 0034).




receiving a request at an agent of the first virtual desktop from the particular client to switch the collaborative session to the second virtual desktop (i.e. remote desktop interface module 52 [i.e. the agent of the first virtual desktop] may receive user input/command [i.e. a request], from user interface of the mobile computing device 32 [i.e. the particular client], directing the ongoing screen sharing of the web conference to switch to the screen of the remote desktop 40 [i.e. the second virtual desktop]) (Fig. 3A, ¶ 0026 and ¶ 0031); and 
conveying, by the agent of the first virtual desktop to the connection server, the request to switch the collaborative session to the second virtual desktop (i.e. the remote desktop interface module 52 [i.e. the agent of the first virtual desktop] may convey, to the web conferencing service 36 [i.e. the connection server], the user’s command for directing the screen sharing session to switch to the screen of the remote desktop 40 [i.e. the second virtual desktop] ) (Fig. 3A, ¶ 0026 and ¶ 0031).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.


Regarding Claim 11, Mehta and Privat disclose:
mouse and keyboard inputs into the first virtual desktop are permitted from a controlling client of the at least two clients and not from other clients (Mehta – i.e. only the master client 302 [i.e. a controlling client of the at least two clients] is permitted to manipulate [i.e. via mouse and keyboard inputs] the virtual desktop 316 [i.e. the first virtual 
a request to switch the first virtual desktops to another desktop is only permitted from a controlling client (Privat - i.e. web conference host associated with the mobile computing device 32 [i.e. controlling client] needs to be authorized [i.e. only permitted] at the web conferencing service 36 in order to issue the command for switching the screen sharing session associated with the web conferencing session to the screen of the remote desktop 40 [i.e. another desktop]) (Privat - ¶ 0026 - 0027).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.

Regarding Claim 14, Mehta and Privat disclose:
wherein user authentication is required to connect each of the at least two clients to the first virtual desktop (Mehta - i.e. client devices are required to be authorized [i.e. user authentication is required] in order to establish communication with the virtual desktop 316 [i.e. the first virtual desktop]) (Mehta - Column 7 Line # 15 - 25), and 
user authentication is not required to connect each of the at least two clients to the second virtual desktop (Privat - i.e. during the web conferencing session, the web conference participants, 42, 44 and 46 [i.e. each of the at least two clients] may not be required to provide the authorization/authentication in order to communicate with the remote desktop 40 [i.e. the second virtual desktop]) (Privat - ¶ 0027 - 0028).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.

Regarding Claim 15, Mehta discloses:
A non-transitory computer readable storage medium comprising one or more sequences of instructions, the instructions when executed by one or more processors causing the one or more processors to execute the operations (RAM, ROM etc. storing instructions executable by processors) (Column 15 Line # 33 - 45) of:
establishing a first collaborative session on a first virtual desktop executing on a server (a screen sharing session [i.e. a first collaborative session] may be established on virtual desktop 316 [i.e. a first virtual desktop] running on virtual desktop service 314 [i.e. a server]) (Abstract, Fig. 3, Column 7 Line # 34 – 67 and Column 8 Line # 1 - 3), 
wherein at least two clients are connected via a connection server to the first virtual desktop (i.e. Master Client 302 and Slave Client 303 [i.e. at least two clients] are connected to the virtual desktop 316 [i.e. the first virtual desktop] via a proxy server 304 [i.e. a connection server]) (Fig. 3 and Column 7 Line # 37 - 56), and 
wherein the graphical user interface (GUI) of the first virtual desktop is streamed to each client (i.e. virtual screen [i.e. the graphical user interface GUI] of the virtual desktop is streamed to Master Client 302 and Slave Client 303 [i.e. each client]) (Abstract, Fig. 3 and Column 7 Line # 46 – 61).
However, Mehta does not explicitly disclose:
receiving a request at the connection server to switch the collaborative session to a second virtual desktop, the second virtual desktop belonging to a user of a particular client of the at least two clients; 

On the other hand, in the same file of endeavor, Privat teaches:
receiving a request at the connection server to switch the collaborative session to a second virtual desktop (i.e. web conferencing service 36 [i.e. the connection server] may receive a  command [i.e. a request] directing a screen sharing session [i.e. the collaborative session] associated with an ongoing web conferencing session to be moved [i.e. to switch] to a remote desktop computer 40 [i.e. a second virtual desktop]) (Abstract, Fig. 2, ¶ 0023, ¶ 0026 and ¶ 0028 - 0029), 
the second virtual desktop belonging to a user of a particular client of the at least two clients (i.e. the remote desktop computer 40 [i.e. a second virtual desktop] belongs to web conference host [i.e. a user] associated with mobile computing device 32 [i.e. a particular client] of a plurality of clients 42, 44 & 46) (Fig. 2 and ¶ 0022 - 0023); 
in response to the request, establishing a second collaborative session on the second virtual desktop (i.e. in response to the command [i.e. request], a new screen sharing session [i.e. a second collaborative session], e.g. sharing screen of the remote desktop computer 40, associated with the web conferencing session may be established on the remote desktop computer 40 [i.e. the second virtual desktop]) (¶ 0026 and ¶ 0028 – 0029) and 

connecting remaining clients of the at least two clients other than the particular client to the agent of the second virtual desktop (i.e. web conference participants 42, 44 & 46 [i.e. remaining clients of the at least two clients other than the particular client] are also connected, e.g. via the remote desktop connection module 66 of the web conference engine 58, to the information representing the desktop user interface generated from agent software [i.e. the agent] running on the remote desktop computer 40 [i.e. the second virtual desktop] to the ) (¶ 0034), 
wherein the GUI of the second virtual desktop is streamed to each client (i.e. the broadcast module 72 broadcasts/streams the now converted information to the computing devices of the web conference participants, allowing all web conference participants to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable medium of Mehta to include the features for receiving a request at the connection server to switch the collaborative session to a second virtual desktop, the second virtual desktop belonging to a user of a particular client of the at least two clients; in response to the request, establishing a second collaborative session on the second virtual desktop and switching the at least two clients to the second collaborative session by: connecting the particular client to an agent of the second virtual desktop; and connecting remaining clients of the at least two clients other than the particular client to the agent of the second virtual desktop, wherein the GUI of the second virtual desktop is streamed to each client as taught by Privat so that a host of the collaborative session may demonstrate the look, feel and functionality of a software application executing on a particular computing environment in the collaborative session even when the host is away from that particular computing environment and/or the computing environment being used by the host does not support the software application (¶ 0004 and ¶ 0034).


Regarding Claim 16, Mehta and Privat disclose, in particular Privat teaches:
receiving a request at an agent of the first virtual desktop from the particular client to switch the collaborative session to the second virtual desktop (i.e. remote desktop interface module 52 [i.e. the agent of the first virtual desktop] may receive user 
conveying, by the agent of the first virtual desktop to the connection server, the request to switch the collaborative session to the second virtual desktop (i.e. the remote desktop interface module 52 [i.e. the agent of the first virtual desktop] may convey, to the web conferencing service 36 [i.e. the connection server], the user’s command for directing the screen sharing session to switch to the screen of the remote desktop 40 [i.e. the second virtual desktop] ) (Fig. 3A, ¶ 0026 and ¶ 0031).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.


Regarding Claim 18, Mehta and Privat disclose:
mouse and keyboard inputs into the first virtual desktop are permitted from a controlling client of the at least two clients and not from other clients (Mehta – i.e. only the master client 302 [i.e. a controlling client of the at least two clients] is permitted to manipulate [i.e. via mouse and keyboard inputs] the virtual desktop 316 [i.e. the first virtual desktop]; servant clients 303 [i.e. other clients] are not permitted) (Mehta – Fig. 3, Column 6 Line # 9 – 16 and Column 7 Line # 46 – 66); and 
a request to switch the first virtual desktops to another desktop is only permitted from a controlling client (Privat - i.e. web conference host associated with the mobile 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 15.


Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in views of Privat as applied to claims 1, 8 and 15 above, and further in view of Mureinik (US PG PUB 20140068718), hereinafter "Mureinik", in further views of Lin et al. (US PG PUB 20120110576), hereinafter "Lin".
Regarding Claim 3, Mehta and Privat disclose all the features with respect to Claim 1 as described above.
However, the combination of Mehta and Privat does not explicitly disclose:
requesting from the connection server a list of virtual desktops to which the user of the particular client is entitled.
On the other hand, in the same field of endeavor, Mureinik teaches:
requesting from the connection server a list of virtual desktops to which the user of the particular client is entitled (i.e. user of a client computer may request, from virtualization manager 109 [i.e. the connection server], a list of virtual machines [i.e. virtual desktops] that the user can perform actions on [i.e. to which the user of the particular 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Mehta and Privat to include the features for requesting from the connection server a list of virtual desktops to which the user of the particular client is entitled as taught by Mureinik so that the list of the virtual machines a particular user is permitted to access may be stored in as a database entry (Fig. 1 and ¶ 0036 – 0037).
However, the combination of Mehta, Privat and Mureinik does not explicitly disclose:
receiving, from the particular client, an election of the second virtual desktop from the list of entitled virtual desktops.
On the other hand, in the same field of endeavor, Lin teaches:
receiving, from the particular client, an election of the second virtual desktop from the list of entitled virtual desktops (i.e. a user may make a selection/election on a particular virtual machine [i.e. the second virtual desktop] from a list of virtual machines to which the user is permitted to access [i.e. the list of entitled virtual desktops]) (Fig. 4E, Fig. 5B, ¶ 0040 and ¶ 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Mehta, Privat and Mureinik to include the features for requesting from the connection server a list of virtual desktops to which the user of the particular client is entitled as taught by Lin so 


Regarding Claim 10, Mehta and Privat disclose all the features with respect to Claim 8 as described above.
However, the combination of Mehta and Privat does not explicitly disclose:
requesting from the connection server a list of virtual desktops to which the user of the particular client is entitled.
On the other hand, in the same field of endeavor, Mureinik teaches:
requesting from the connection server a list of virtual desktops to which the user of the particular client is entitled (i.e. user of a client computer may request, from virtualization manager 109 [i.e. the connection server], a list of virtual machines [i.e. virtual desktops] that the user can perform actions on [i.e. to which the user of the particular client is entitled], wherein a virtual machine functions as a virtual desktop for the user) (109 – Fig. 1, ¶ 0021 and ¶ 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computing device of Mehta and Privat to include the features for requesting from the connection server a list of virtual desktops to which the user of the particular client is entitled as taught by Mureinik so that the list of the virtual machines a particular user is permitted to access may be stored in as a database entry (Fig. 1 and ¶ 0036 – 0037).

receiving, from the particular client, an election of the second virtual desktop from the list of entitled virtual desktops.
On the other hand, in the same field of endeavor, Lin teaches:
receiving, from the particular client, an election of the second virtual desktop from the list of entitled virtual desktops (i.e. a user may make a selection/election on a particular virtual machine [i.e. the second virtual desktop] from a list of virtual machines to which the user is permitted to access [i.e. the list of entitled virtual desktops]) (Fig. 4E, Fig. 5B, ¶ 0040 and ¶ 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computing device of Mehta, Privat and Mureinik to include the features for requesting from the connection server a list of virtual desktops to which the user of the particular client is entitled as taught by Lin so that the list of the user may access to a particular desktop by selecting a list of virtual desktops displayed to the user (Fig. 4E, Fig. 5B, ¶ 0040 and ¶ 0045).


Regarding Claim 17, Mehta and Privat disclose all the features with respect to Claim 15 as described above.
However, the combination of Mehta and Privat does not explicitly disclose:
requesting from the connection server a list of virtual desktops to which the user of the particular client is entitled.

requesting from the connection server a list of virtual desktops to which the user of the particular client is entitled (i.e. user of a client computer may request, from virtualization manager 109 [i.e. the connection server], a list of virtual machines [i.e. virtual desktops] that the user can perform actions on [i.e. to which the user of the particular client is entitled], wherein a virtual machine functions as a virtual desktop for the user) (109 – Fig. 1, ¶ 0021 and ¶ 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable storage medium of Mehta and Privat to include the features for requesting from the connection server a list of virtual desktops to which the user of the particular client is entitled as taught by Mureinik so that the list of the virtual machines a particular user is permitted to access may be stored in as a database entry (Fig. 1 and ¶ 0036 – 0037).
However, the combination of Mehta, Privat and Mureinik does not explicitly disclose:
receiving, from the particular client, an election of the second virtual desktop from the list of entitled virtual desktops.
On the other hand, in the same field of endeavor, Lin teaches:
receiving, from the particular client, an election of the second virtual desktop from the list of entitled virtual desktops (i.e. a user may make a selection/election on a particular virtual machine [i.e. the second virtual desktop] from a list of virtual machines to which the user is permitted to access [i.e. the list of entitled virtual desktops]) (Fig. 4E, Fig. 5B, ¶ 0040 and ¶ 0045).
.



Claims 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in views of Privat as applied to claim 1 above, and further in view of Lin.
Regarding Claim 5, Mehta and Privat disclose all the features with respect to Claim 1 as described above.
However, the combination of Mehta and Privat does not explicitly disclose:
wherein the connection server stores a mapping of the first collaborative session on the first virtual desktop, the mapping comprising usernames of users of the at least two clients.
On the other hand, in the same field of endeavor, Lin teaches:
wherein the connection server stores a mapping of the first collaborative session on the first virtual desktop, the mapping comprising usernames of users of the at least two clients (i.e. connection broker [i.e. connection server] maintain the login information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Mehta and Privat to include the features wherein the connection server stores a mapping of the first collaborative session on the first virtual desktop, the mapping comprising usernames of users of the at least two clients as taught by Lin so that the list of the user may access to virtual desktops based on the user login information (¶ 0041).


Regarding Claim 6, Mehta, Privat and Lin disclose, in particular Lin teaches:
wherein the connecting the at least two clients other than the particular client to the agent of the second virtual desktop further comprises identifying the at least two clients other than the particular client by the connection server based on the mapping (i.e. clients 102a-c [i.e. at least two clients other than the particular client] may be connected to the operating system of the virtual machines VMk-p [i.e. second virtual desktop] by being authorized/identified at the connection broker [i.e. connection server] based on the corresponding login information comprising user names [i.e. the mapping]) (Fig. 2, Fig. 4E, ¶ 0041 and ).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 5.

Regarding Claim 12, Mehta and Privat disclose all the features with respect to Claim 8 as described above.
However, the combination of Mehta and Privat does not explicitly disclose:
wherein the connection server stores a mapping of the first collaborative session on the first virtual desktop, the mapping comprising usernames of users of the at least two clients.
On the other hand, in the same field of endeavor, Lin teaches:
wherein the connection server stores a mapping of the first collaborative session on the first virtual desktop, the mapping comprising usernames of users of the at least two clients (i.e. connection broker [i.e. connection server] maintain the login information [i.e. a mapping] for each corresponding virtual machines group [i.e. first collaborative session] that shares resources among virtual machine users, the login information comprises user names associated with client computers 102) (Abstract, Fig. 4E, ¶ 0010 - 0011 and ¶ 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computing device of Mehta and Privat to include the features wherein the connection server stores a mapping of the first collaborative session on the first virtual desktop, the mapping comprising usernames of users of the at least two clients as taught by Lin so that the list of the user may access to virtual desktops based on the user login information (¶ 0041).



wherein the connecting the at least two clients other than the particular client to the agent of the second virtual desktop further comprises identifying the at least two clients other than the particular client by the connection server based on the mapping (i.e. clients 102a-c [i.e. at least two clients other than the particular client] may be connected to the operating system of the virtual machines VMk-p [i.e. second virtual desktop] by being authorized/identified at the connection broker [i.e. connection server] based on the corresponding login information comprising user names [i.e. the mapping]) (Fig. 2, Fig. 4E, ¶ 0041 and ).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 12.

Regarding Claim 19, Mehta and Privat disclose all the features with respect to Claim 15 as described above.
However, the combination of Mehta and Privat does not explicitly disclose:
wherein the connection server stores a mapping of the first collaborative session on the first virtual desktop, the mapping comprising usernames of users of the at least two clients.
On the other hand, in the same field of endeavor, Lin teaches:
wherein the connection server stores a mapping of the first collaborative session on the first virtual desktop, the mapping comprising usernames of users of the at least two clients (i.e. connection broker [i.e. connection server] maintain the login information [i.e. a mapping] for each corresponding virtual machines group [i.e. first collaborative 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer readable storage medium of Mehta and Privat to include the features wherein the connection server stores a mapping of the first collaborative session on the first virtual desktop, the mapping comprising usernames of users of the at least two clients as taught by Lin so that the list of the user may access to virtual desktops based on the user login information (¶ 0041).


Regarding Claim 20, Mehta, Privat and Lin disclose, in particular Lin teaches:
wherein the connecting the at least two clients other than the particular client to the agent of the second virtual desktop further comprises identifying the at least two clients other than the particular client by the connection server based on the mapping (i.e. clients 102a-c [i.e. at least two clients other than the particular client] may be connected to the operating system of the virtual machines VMk-p [i.e. second virtual desktop] by being authorized/identified at the connection broker [i.e. connection server] based on the corresponding login information comprising user names [i.e. the mapping]) (Fig. 2, Fig. 4E, ¶ 0041 and ).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Soe Hlaing/           Primary Examiner, Art Unit 2451